Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN

SEPARATELY FILED WITH THE COMMISSION.

Patent Licence for Displays and Display Illumination

Between

CAMBRIDGE DISPLAY TECHNOLOGY LIMITED

and

SUMITOMO CHEMICAL CO., LTD.

 

1 of 41



--------------------------------------------------------------------------------

This Display Licence Agreement (the “Agreement”) effective as of the date of the
last signature set forth hereto (the “Effective Date”)

Between:

 

(1) Cambridge Display Technology Limited (company number 2672530) whose
registered office is at Building 2020, Cambourne Business Park, Cambridgeshire,
CB23 6DW (“CDT”)

and

 

(2) Sumitomo Chemical Co., Ltd., a Japanese corporation having offices at 27-1,
Shinkawa 2-chome, Chuo-ku, Tokyo 104-8260 Japan (the “Licensee”).

Background:

 

(A) The CDT Group (as herein defined) is the owner of inventions relating to
Electroluminescent Polymer (which term is defined below) devices, in respect of
which the CDT Group has obtained and made applications for patent protection in
various countries.

 

(B) The Licensee wishes to acquire a licence under the CDT Group’s patents and
patent applications to manufacture, and sell Electroluminescent Polymer display
devices, and CDT is willing to procure the grant of such a licence upon and
subject to the provisions set out in this agreement.

It is agreed as follows:

 

1. Definitions and interpretation

 

  1.1 In this Agreement unless the context otherwise requires:

 

“Active Matrix Module”    means substrates consisting of glass or any other
rigid or flexible material incorporating where required by device architecture,
electrodes, transport layer, Electroluminescent Polymer, supporting layers and
encapsulants, filters, support structure, circuit boards, flexible connectors,
together with the electronic drivers and other support circuitry to effect
illumination of the display device, where at least the individual pixels are
driven using TFT Technology; “Affiliate”    means with respect to any specified
entity, any other person or entity directly or indirectly controlling or
controlled by or under direct or indirect common control

 

2 of 41



--------------------------------------------------------------------------------

  

with such specified person or entity. For the avoidance of doubt, in those
instances where (i) an Affiliate is a Joint Venture, the term “Affiliate” shall
not include or be deemed to include either any company (other than CDT, CDT Inc,
CDT Holdings or a Subsidiary of the foregoing) which is a party to that Joint
Venture or any other person or entity directly or indirectly controlling or
controlled by or under direct or indirect common control with such company; and,
(ii) where, after the Effective Date, as a result of an arm’s length transaction
an independent bona fide third party acquires control of either CDT or CDT Inc.
or CDT Holdings then the term “Affiliate” shall not include or be deemed to
include either any such independent third party or any company which control or
is controlled by such third party (other than CDT, CDT Inc., CDT Holdings or any
person or entity which is controlled by the foregoing).

 

For the purposes of this definition, “control”, as used with respect to any
person or entity, shall mean the direct or indirect ownership or control,
whether through the ownership of voting securities, by agreement or otherwise,
of more than Fifty percent (50%) in nominal value of the issued equity share
capital or more than Fifty percent (50%) of the shares entitled to vote upon the
election of directors or persons performing similar functions. For the purposes
of this definition “controlling”, “controlled by” and “under common control
with” shall have correlative meanings;

“Agreement”    means this Agreement (including any schedule or annexure to it
and any document in agreed form);

 

3 of 41



--------------------------------------------------------------------------------

“Approved Joint Venture”    means such company or legal entity in respect of
which (i) no more than “***” nor less than “***” of whose voting rights of each
class of shares is now or hereafter directly owned or controlled by Licensee,
and (ii) Licensee shall have notified CDT, in writing, that Licensee wishes such
company or legal entity to be treated as a licensee under the terms of this
Agreement. “CDT Holdings”    means CDT Holdings Limited, a U.K. company (company
number 3070465); “CDT Inc”    means Cambridge Display Technology, Inc., a
Delaware corporation; “CDT Group”    means CDT and any Affiliate of CDT;
“Commercial Production”    means the manufacture of LEP Devices other than
solely for the purposes of creating test, sample, or demonstration versions of
the LEP Device or Finished Device, as the case may be. For the avoidance of
doubt, Commercial Production shall be deemed to have taken place immediately
after the Licensee shall have manufactured, or had manufactured, LEP Devices or
Finished Devices for the purposes of Transfer and Transferred such displays to
an Affiliate or third party customer; “***”    “***”
“Electroluminescent Polymer”    means any material deposited by solution
processing that is electroluminescent and where at least one ingredient is a
polymer; “Finished Product”    means any article (whether or not complete)
produced by or for the Licensee or any member of the Licensee’s Group which
incorporates an LEP Device and additional components;

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

4 of 41



--------------------------------------------------------------------------------

“Glass”    means substrates consisting of glass or other rigid or flexible
material incorporating where required by device architecture: electrodes,
transport layer, Electroluminescent Polymer and polymer, supporting layers and
encapsulants but without electronic drivers; “Holding Company”    has the
meaning given to that expression by section 144 of the Companies Act 1989;
“Initial Lump Sum Fee”    means the non refundable lump sum of “***”;
“Intellectual Property”    any patent, trade or service mark (whether registered
or not), copyright, registered design, design right and topography right or any
other form of protection, any right to apply or application for such protection,
and any rights in any secret process, know-how, technical reports, designs,
confidential information or otherwise or any associated or similar right or
protection and any rights under licences and consents in relation to any of the
foregoing subsisting at the relevant time in any jurisdiction, anywhere in the
world; “Joint Venture”    means a legal entity, the voting shares of which are
owned by more than one company; “Know-how”    means any existing and future
technical information, data, applications, formulae, models, computations,
applied technology, computer simulations, designs, drawings, expertise and
know-how related to the Patents or LEP Devices which is owned by CDT or any
other member of the CDT

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

5 of 41



--------------------------------------------------------------------------------

   Group and, any improvements related to any of the foregoing, and which (a) is
exclusively owned or jointly owned by CDT or any other member of the CDT Group;
(b) CDT and the CDT Group has an unrestricted right and ability to disclose and
sublicense to third parties and where such right to grant sublicences is not
conditional upon CDT or a CDT Group member making any form of payment or other
form of compensation to any relevant third party; and, (c) does not consist of
information or materials in respect of which, in accordance with its normal
commercial policy, CDT or any other CDT Group member grants licences in
consideration for payment of a royalty; “LEP”    means light emitting polymer
material formed from an Electroluminescent Polymer; “LEP Device”    means an
electronic device (which device is covered by one or more Valid Claim) in which
light is generated by LEP to produce (i) a visible representation comprising
Glass, a Passive Matrix Module or an Active Matrix Module, as the case may be,
and (ii) backlighting to, and solely to the extent the same is necessary for,
such visible representation (but excluding any lighting device intended for use
primarily as a source of area illumination), which devices may be driven by a
TMA Driver Chip and shall be of any resolution and shall have a viewable
diagonal dimension which is either “***” whichever the Licensee shall have
elected prior to entering into Commercial Production, by serving prior written
election on CDT in accordance with Clause 2.8; “Licence”    means the licence
rights granted pursuant to Clause 2; “Licensee’s Group”   

means, in relation to the Licensee:

 

(a)     the Licensee itself; and,

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

6 of 41



--------------------------------------------------------------------------------

  

(b)     any other company which, at the relevant time, is a Subsidiary or
Approved Joint Venture of the Licensee and has been included as a licensee in
accordance with Clause 2.3;

“Minimum Royalty”   

means, in relation to each Year, such sum (payable in US$) as the parties shall
mutually agree upon, as a result of good faith negotiations, having considered
“***”, prior to commencement of Commercial Production of LEP Devices or, as the
case may be, Finished Devices provided always that:

 

(i) such sum shall not exceed “***”; and,

 

(ii) in the event that CDT and Licensee are not able to agree upon such Minimum
Royalty through good faith negotiations by the first (1st) anniversary of the
date of Commercial Production, then the Minimum Royalty shall be fixed at the
sum of “***” beginning in the Year following the Year in which Net Sales of
“***” are achieved or three (3) years after commencement of Commercial
Production, whichever first occurs

“Net Sales Value”   

means, in respect of LEP Devices to be produced under the Patents, the amount
invoiced to the customer in respect of such Transfer, less:

 

(i) any turnover tax, value added tax or other sales tax;

 

(ii) any packaging, packing, freight, warehousing, carriage and insurance
charges;

 

(iii) custom duties and;

 

(iv) any discounts or rebates granted to the customer;

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

7 of 41



--------------------------------------------------------------------------------

  

and after deduction of any allowances for lost or damaged merchandise or
returns;

 

provided, however, that a calculation method for the amount in respect of LEP
Devices incorporated into a Finished Product shall be separately agreed upon
between the parties hereto before Licensee enters into Commercial Production of
the products concerned;

“Passive Matrix Module”    means substrates consisting of glass or any other
rigid or flexible material incorporating where required by device architecture,
electrodes, transport layer, Electroluminescent Polymer, supporting layers and
encapsulants together with the electronic row and column drivers, and in the
case of TMA displays the TMA processor and other support circuitry to effect
illumination of the entire display or individual pixels as well as all
polarisers, the support frame, filters connection tabs and all other elements
comprising the module, where there are no separate individual pixel driving
circuits; “Patents”   

means:

 

1) the patents and patent applications listed in Schedule 1;

 

2) all future patents and patent applications that may be filed by or on behalf
of CDT or a CDT Group member which are related to LEP display architecture
and/or manufacture and which CDT or a CDT Group member exclusively owns or
jointly owns, has an unrestricted right and ability to grant licenses thereto
and such right to grant licences is not conditional upon CDT or a CDT Group
member making any form of payment or other form of compensation to any relevant
third party; and

 

3) any extension of any such patent and any patent obtained in pursuance of any
such application,

 

8 of 41



--------------------------------------------------------------------------------

“Quarter”    means the three months ending 31st March, 30th June, 30th September
and 31st December. The first Quarter of this Agreement shall commence on the
Effective Date and end on the sooner to occur of the 31st March, 30th June,
30th September or 31st December. The last Quarter under this Agreement shall end
on the effective date of termination or expiration of this Agreement.
(“Quarterly” shall be construed accordingly); “Relevant Rate”   

means the running royalty rate(s) (i.e. running royalty amount per Net Sales
Value) in relation to LEP Devices Transferred in each Year, which rate(s) CDT
and Licensee shall agree upon in writing before the commencement of Commercial
Production. In respect of the royalty rate(s) so agreed, any relationship
between running royalty rate and sales level in a Year will be “***”.

 

Until such time as CDT and Licensee are able to timely agree upon such rate(s)
through good faith negotiations,in order that Licensee may proceed to Commercial
Production, the relevant rate shall equal “***”.

 

At such time as CDT and Licensee shall agree upon the running royalty rate to be
applied, and such rate is less than “***”, then CDT shall calculate the total
actual royalty which would have been due in the relevant Year if that lower
running royalty rate had been applied to the total Net Sales Value in that Year
and the difference between the resulting figure and the actual total royalties
paid in that Year will be credited to the Licensee in respect of its then future
royalty obligations;

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

9 of 41



--------------------------------------------------------------------------------

“Relevant Technology”    means patents or published patent applications which
are related to LEP display architecture and/or manufacture which any member of
Licensee’s Group (of the type described in 6.1) exclusively owns or otherwise
jointly owns from time to time and is free to sub-license without having to make
any form of payment or other form of compensation to any relevant non-affiliated
third party including any extension of any such patent and any patent obtained
in pursuance any of such application; “Subsidiary”    means any company or legal
entity the majority of whose voting rights of each class of shares is now or
hereafter owned or controlled, directly or indirectly, by a party hereto or any
company a majority of whose voting rights of each class of rights is now or
hereafter owned or controlled, directly or indirectly, by any of the
aforementioned entities. A company shall be a Subsidiary only so long as such
control exists; “TFT Technology”    means thin film transistor technology;
“Total Matrix Addressing”    a form of passive matrix driving where more than
one row is addressed at a time, resulting in reduced power consumption and
extended panel lifetime (“TMA” shall be construed accordingly); “Total Matrix
Addressing Driver Chips”    means row and column driver chips interfacing with
either a separate or integrated processor chip capable of running any
non-negative matrix factorisation algorithm (or any other algorithm that gives
positive values) such that the said row and column driver chips can drive more
than one row and column at a time within one subframe. (“TMA Driver Chips” shall
be construed accordingly);

 

10 of 41



--------------------------------------------------------------------------------

“Transferred”    means sold, rented, leased or otherwise commercially disposed
of for value and “Transfer” shall be construed accordingly; “Valid Claim”   
means a claim, as contained in a Patent, other than a claim which shall have
expired, or in respect of which CDT shall have purposely permitted all statutory
protection to irretrievably lapse, or in respect of which there is an
uncontested final court order declaring such claim invalid. “Year”    means the
period of Twelve (12) months commencing on the 1st of April and ending on the
31st of March of each calendar year, provided that the first Year of this
Agreement shall be for a period commencing as of the Effective Date and ending
on 31st of March 2008 (“Yearly” shall be construed accordingly);

 

1.2 Also in this Agreement, unless the context otherwise requires:

 

  (a) words in the singular include the plural and vice versa and words in one
gender include any other gender;

 

  (b) a reference to a statute or statutory provision includes any statute or
statutory provision which modifies, consolidates, re-enacts or supersedes it;

 

  (c) a reference to clauses and schedules is to clauses of and schedules to
this Agreement and references to sub-clauses and paragraphs are references to
sub-clauses and paragraphs of the clause or schedule in which they appear; and

 

  (d) the table of contents and headings are for convenience only and shall not
affect the interpretation of this Agreement.

 

2. Grant of Licence and Technical Support

 

  2.1 CDT grants to the Licensee, and the Licensee accepts, a non-exclusive
licence under the Patents and any Know-how, upon and subject to the provisions
of this Agreement:

 

11 of 41



--------------------------------------------------------------------------------

  (a) to make or manufacture LEP Devices, which devices may implement the TMA
architecture and/or use the TMA algorithm (but not to manufacture or have
manufactured LEP material or Total Matrix Addressing Driver Chips, or any other
semiconductor device).

 

  (b) to make or manufacture Finished Products incorporating LEP Devices
manufactured under the licensed rights granted in Clause 2.1(a);

 

  (c) to use, sell and otherwise deal in the LEP Devices and Finished Products
made or manufactured in accordance with the licensed rights granted in Clauses
2.1(a) and (b) in any and all countries of the world;

 

  (d) to sublicense (either in whole or in part) its licensed rights to
manufacture LEP Devices (as granted in Clause 2.1(a)) to a sub-contractor, for
the sole purpose of having LEP Devices manufactured on Licensee’s behalf,
provided that, in respect of those sub-contractors which are located outside the
geographical region of Japan, Licensee shall:

 

  (i) notify CDT in writing of the identity of the proposed sub-contractor ;

 

  (ii) obtain the prior written consent of CDT (which consent shall not be
unreasonably withheld or delayed);

 

  (iii) obtain from any sub-contractor a binding written undertaking in favour
of CDT (in such terms as CDT may reasonably approve and which are consistent
with the terms of this Agreement), but which shall include provisions obliging
the sub contractor:

 

  (A) not to use the Patents and/or any Know-how for any other purpose save the
sub-contracted manufacturing for the Licensee;

 

  (B) save as is expressly permitted in Clause 2.1(e) below, not to further
sub-contract and/or sublicense the process, or any part of the process, of the
manufacture of LEP Devices;

 

12 of 41



--------------------------------------------------------------------------------

  (C) to agree to be bound by and strictly observe the terms of this Agreement
as if it were a party to this Agreement;

 

  (D) to keep confidential unpublished Patents, the Know-how and all
Confidential Information and/or any material disclosed by the Licensee to the
sub-contractor in connection with the manufacture of LEP Devices;

 

  (E) not do any such things and/or take any such actions which may, in CDT’s
sole opinion, materially damage or conflict with the interests of CDT or a CDT
Group member in the Patents or which may invalidate the Patents; and,

 

  (F) to permit CDT to inspect its records and books of account in terms
equivalent to those set out in Clause 9 below;

 

  (iv) procure that the sub-contractor complies in all respects with the
provisions of the said undertaking and the provisions of this Agreement; and

 

  (v) be responsible for all acts or omissions of the sub-contractor as if such
acts or omissions were its own.

 

  (e) In respect of those sub-contractors through whom Licensee exercises its
“have manufactured” rights in accordance with Clause 2.1(d) (“Primary
Sub-contractors”), those Primary Sub-contractors may further sub-contract and/or
sublicense any part of the process of the manufacture of LEP Devices to a third
party (“Secondary Sub-contractors”) provided that the Licensee complies and
ensures compliance with each and every provision of Clause 2.1(d) as though such
Secondary Sub-contractor were a Primary Sub-contractor.

For the avoidance of doubt, a Secondary Sub-contractor shall have no right or
license to further sub-contract and/or sublicense the process, or any part of
the process, of the manufacture of LEP Devices.

For the avoidance of doubt, the Licensee hereby agrees and acknowledges that
CDT’s refusal to grant consent under Clause

 

13 of 41



--------------------------------------------------------------------------------

2.1(d)(ii) on the ground that the relevant sub-contractor is based in or
planning to manufacture in the geographical region of China shall be and is a
reasonable ground for refusal. Notwithstanding the foregoing, in the event that
CDT shall have permitted a third party CDT licensee to exercise its licensed
rights (“***”) to manufacture LEP Devices to a sub-contractor for the purpose of
having LEP Devices manufactured on that third party licensee’s behalf in the
geographical region of China then, unless such proposed sub-contractor is a
known or alleged infringer of the Intellectual Property of either a member of
the CDT Group or any third party, or is involved in a dispute with any member of
the CDT Group or any licensee of any member of the CDT Group, CDT shall not
refuse to grant consent under Clause 2.1(d)(ii) on the grounds that the relevant
sub-contractor is based in or planning to manufacture in the geographical region
of China.

 

  2.2 CDT shall also procure that, for the term of this Agreement, for so long
as any person or entity shall be a CDT Group member such person or entity grants
to Licensee a licence in respect of any Patents and Know-how owned by that
person or entity during such time as it remains a CDT Group member.

 

  2.3 During the term of this Agreement, and subject to and conditional upon
Licensee paying all royalties and Minimum Royalties as and when they fall due
and owing, Licensee may exercise the right to include any Subsidiary of Licensee
or One (1) Approved Joint Venture of Licensee as a licensee under this Agreement
provided that:

 

  (i) such Subsidiary or the Approved Joint Venture, as the case may be, agrees
in writing, in the form set forth in Annex 1, to be bound by the obligations of
Licensee and to comply with all the terms and conditions of this Agreement as if
it were a named party to this Agreement. Licensee shall deliver to CDT a duly
executed copy of the Form of Undertaking within Thirty (30) days of the date of
execution of such undertaking;

 

  (ii) any breach of the terms and conditions of this Agreement by a Subsidiary
or the Approved Joint Venture shall constitute a breach of this Agreement by
Licensee;

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

14 of 41



--------------------------------------------------------------------------------

  (iii) any termination of this Agreement shall be effective in respect of all
Subsidiaries and the Approved Joint Venture;

 

  (iv) any license, granted in accordance with the provisions of this Clause
2.3, shall automatically terminate, in respect of a Subsidiary or Approved Joint
Venture upon such Subsidiary or Approved Joint Venture ceasing to be a
Subsidiary or Approved Joint Venture, as the case may be; and

 

  (v) in the case of the Approved Joint Venture, such Approved Joint Venture
shall have neither the right to grant sublicenses to any third party (other than
as permitted in accordance with the provisions of Clauses 2.1(d) and (e)), nor
the right to include any Subsidiary of such Approved Joint Venture, or any other
company or legal entity, as a licensee under this Agreement.

 

  2.4 In the event that a Subsidiary of Licensee or an Approved Joint Venture is
in breach of any of the terms of this Agreement, Licensee shall hold harmless
and indemnify CDT against all and any loss, liability, costs, damages, expenses
(including the reasonable fees of lawyers and other professionals) suffered, as
a result of or in connection with such breach.

 

  2.5 Within Ten (10) business days of the Effective Date, CDT shall deliver to
the Licensee copies of all existing published applications contained within the
Patents as of the Effective Date. In addition, CDT shall deliver to Licensee,
within Ten (10) business days of the Effective Date, copies of all material
documents describing the Know-how licensed hereunder.

 

  2.6 Within Ninety (90) days of the Effective Date, CDT shall render to
Licensee the initial training services as set out below and described in
Schedule 2, without charge to Licensee, in order to assist Licensee more
effectively to implement the Know-how. The provision of such training services
shall be on the following conditions:

 

  (a) Licensee shall pay the salaries and all travel and living expenses of
employees receiving such training;

 

  (b) The training shall be provided at CDT premises in England, for such
reasonable number of employees of Licensee as Licensee may send to such premises
for this purpose;

 

15 of 41



--------------------------------------------------------------------------------

  (c) In addition to the above training services, CDT agrees upon Licensee’s
written request, to offer updates to the Know-how and technical guidance to
Licensee by dispatching a maximum of two of CDT’s engineers to Licensee’s
premises; and

 

 

(d)

The maximum number of man weeks to be provided by CDT in discharging the initial
training services and delivering the technical guidance (whether at CDT’s
premises or otherwise) shall not exceed “***” of on-site training at CDT’s
premises and an additional “***” of on-site training at Licensee’s premises. If
the Licensee requires any additional training services or wishes to reschedule
any training days during the initial Ninety (90) day period following the
Effective Date, then the parties shall discuss this in good faith.

 

  2.7 CDT shall:

 

  (a) provide commercially reasonable assistance to Licensee in obtaining access
to any third party Intellectual Property that, in CDT’s opinion is necessary to
practise the Patents and Know-how. CDT shall not be obliged to make any payments
to any party in discharge of CDT’s obligations under this Clause 2.7 nor shall
it be responsible for any third party’s refusal to license such third party’s
Intellectual Property to Licensee;

 

  (b) upon receipt of a reasonable request in writing from Licensee, and from
time to time, notify Licensee of any third party Intellectual Property that CDT
has become aware of through the ordinary course of its commercial business and
which CDT reasonably believes is necessary to practise the Patents and Know-how,
but without giving any warranty that such information is accurate or complete,
and provided always that nothing in this Clause 2.7(b) shall impose an
obligation on CDT to breach any duty of confidentiality which it might be bound
by.

During the term of this Agreement CDT shall expend up to a total of Thirty
(30) man days in discharging its obligations under this Clause 2.7. At
Licensee’s reasonable, written request CDT shall provide further assistance and
information in respect

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

16 of 41



--------------------------------------------------------------------------------

of the matters referred to in Clause 2.7(a) and/or 2.7(b), subject to Licensee
paying fees to CDT in respect of additional man days expended in complying with
such request, calculated at CDT’s then standard hourly consultancy rate.

 

 

2.8

Prior to entering into Commercial Production Licensee shall elect whether it
wishes to enter into Commercial Production of electronic devices having a
viewable diagonal dimension range which is (a) equal to or in excess of “***”
inches, or (b) equal to or less than “***” inches, and shall notify CDT of such
election (“Device Election”) in writing. “***”

 

  2.9 The Licensee shall in each Year supply to CDT up to Five (5) suitable
demonstrator LEP Devices or Finished Products as CDT may from time to time
reasonably request, such demonstrators being typical of standard production by
or on behalf of Licensee. CDT hereby undertakes not to analyze, reverse
engineer, transfer or sell such LEP Devices or Finished Products but may use
them for exhibition and demonstration purposes private or public.

 

3. Licence Upgrade

“***”

 

  3.4 All fees payable under the provisions of this Clause 3 shall be
non-refundable.

 

4. Financial Provisions

 

  4.1 In consideration of the rights granted under this Agreement the Licensee
will, except as is otherwise expressly provided in this Clause 4, pay to CDT:

 

 

(a)

the Initial Lump Sum Fee, which Initial Lump Sum Fee shall be non-refundable.
Licensee and CDT shall provide each other with all such documentation and
reasonable cooperation as is necessary to ensure that the Initial Lump Sum Fee
shall reach CDT’s nominated bank account by the 30th of June 2007. In
particular, CDT and the Licensee shall use reasonable commercial efforts to
provide such documentation as may be

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

17 of 41



--------------------------------------------------------------------------------

required by the Japanese tax authorities to enable this payment to be made
without the deduction of withholding tax. Licensee may delay payment to the
extent that, through no fault on the part of the Licensee, the necessary
approval from the Japanese tax authorities has not been received, but in no
event may the Licensee delay such payment for more than Sixty (60) days unless
it shall have CDT’s prior written consent to such delay; and

 

  (b) royalties at the Relevant Rates in respect of the Net Sales Value of any
LEP Devices produced under the Patents and Transferred by or for the Licensee or
any other member of Licensee’s Group.

Notwithstanding the foregoing, Licensee shall not be obliged to pay any
royalties as prescribed by this Clause 4.1(b) until the aggregate Net Sales
Value of LEP Devices and Finished Devices produced under the Patents and
Transferred by or for the Licensee or any other member of Licensee’s Group
exceed the sum of “***”.

 

  4.2 A Transfer will be deemed to have been made, and payments due hereunder in
respect of the relevant sale, rental, lease or disposal shall accrue, when
invoiced or shipped to a separate legal entity, whichever occurs first. In
respect of a sale, rental, lease or disposal which involves delivery of an LEP
Device or Finished Product, as the case may be, to a location or locations
outside the geographical region of Japan the date of shipment shall be deemed to
be the date as cited on the relevant bill of lading in respect of such LEP
Device or Finished Product.

 

  4.3 Upon Commercial Production the royalties payable pursuant to Clause 4.1(b)
shall be paid by the later of (i) within Sixty (60) days of the end of each
alternate Quarter (“Payment Quarter”); or, (ii) within Ten (10) days of the date
upon which Licensee receives notification from the Japanese tax authorities that
the necessary documents provided by CDT are acceptable to the tax authorities,
PROVIDED ALWAYS that (i) payment shall never be delayed for more than Ninety
(90) days from the end of the relevant Quarter for which payment is due; and,
(ii) in respect of those Quarters during which royalties are calculated but are
not payable until after closure of the next Payment Quarter (“Non-Payment
Quarters”), Licensee shall

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

18 of 41



--------------------------------------------------------------------------------

provide CDT with a good faith, non-binding, estimate of royalties accrued during
such Non-Payment Quarter. The Licensee shall submit to CDT a written report in
such detail as CDT reasonably requires showing:

 

  (a) the quantity of all LEP Devices Transferred by the Licensee and/or any
other member of Licensee’s Group during that Quarter in respect of which
royalties are payable to CDT;

 

  (b) the Net Sales Value of such LEP Devices; and

 

  (c) the amount of the royalties payable pursuant to Clause 4.1 in respect
thereof.

 

  (d) Licensee’s separate calculation of the Net Sales Value of LEP Devices
which have been:

 

  (i) Transferred otherwise than on arm’s length terms; or

 

  (ii) Transferred as incorporated into Finished Products.

 

  4.4 All royalties or other sums payable under this Agreement shall be paid in
US Dollars (US$), and where the underlying price in respect of which any royalty
is so payable is stated in a currency other than US$, it shall be converted into
US Dollars (US$) by reference to the relevant TTM rate of the Bank of
Tokyo-Mitsubishi UFJ, Ltd, Tokyo in respect of the currency in question at the
end of the Quarter with reference to which the relevant royalties or sums, as
the case may be, are calculated.

 

  4.5 All sums payable pursuant to this Agreement are exclusive of value added
tax or other applicable taxes or duties for which the Licensee shall be
additionally liable and shall be paid in cleared funds to such bank account as
CDT may from time to time nominate, without any set off, deduction or
withholding except such amount (if any) of tax as the Licensee is required to
deduct or withhold by law.

Notwithstanding the above, Licensee shall be entitled to withhold any income tax
imposed by the government of Japan from the payments due to CDT under this
Agreement. Licensee shall submit to CDT the withholding tax payment certificate
as soon as possible after such certificate becomes available to Licensee. To the
extent that any actions or documents are necessary or reasonably desirable under
the laws of Japan in order for CDT to enjoy a reduced withholding tax rate under
the Tax Treaty of the United Kingdom of Great Britain and Japan, Licensee and
CDT shall cooperate in good faith in preparing or obtaining such documents.

 

19 of 41



--------------------------------------------------------------------------------

  4.6 Within sixty (60) days of the end of each Year in which a Minimum Royalty
is payable, the Licensee shall, in the manner provided in Clauses 4.3, 4.4 and
4.5 pay to CDT the shortfall (if any) between the royalties paid in accordance
with Clause 4.1 and the Minimum Royalty payable with respect to the Year in
question

 

  4.7 If the Licensee makes any default in payment of the royalties and other
sums due hereunder the amount due shall bear interest, both before and after any
judgement, at the rate of Three (3) per centum above LIBOR from time to time
from that date or the last day of that period (as relevant) until payment of
that amount is made to CDT.

 

  4.8 At the commencement of this Agreement the Licensee will give CDT an
estimate of the likely royalties payable to CDT with respect to the calendar
year in which commencement takes place. Thereafter, in the October preceding
each complete calendar year the Licensee will similarly furnish an estimate of
likely royalties payable to CDT with respect to the then succeeding calendar
year. All such estimates shall be given in good faith but shall be non-binding
in effect.

 

  4.9 If at any time both parties reasonably consider that in the light of
technological and/or commercial developments or practice the definition of any
of “Glass”, “Active Matrix Module” or “Passive Matrix Module” should be altered
(or even an additional definition be introduced) to reflect such developments or
practice the parties shall in good faith renegotiate the same.

 

 

4.10

“***”

 

5. Intellectual Property Matters

 

  5.1 In the event that Licensee has reasonable cause to question the validity
of any of the Patents it shall promptly notify CDT of such fact, in writing.
Such written notice shall (i) include full details of the reason(s) why Licensee
questions the validity of the relevant patent; and, (ii) be accompanied by
copies of all relevant documentation (including electronic materials) in support
of those reasons and/or giving rise to Licensee’s cause

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

20 of 41



--------------------------------------------------------------------------------

to question the validity of that patent. Upon receipt of such notice CDT shall
enter into good faith discussions with Licensee with the aim of resolving
Licensee’s concerns as raised therein.

 

  5.2 Save as is expressly permitted in Clause 5.1, in the event that the
Licensee commits any act which questions the validity or scope of any of the
Patents, or the ownership of CDT thereof, CDT shall notify Licensee that it must
immediately desist from all such acts. If Licensee does not cease such act
within Thirty (30) days from service of such notice and such failure may
jeopardize the rights of CDT in such Patents, CDT shall, without prejudice to
any other right or remedy, be entitled to terminate this Agreement forthwith by
written notice to the Licensee.

 

  5.3 Upon the Licensee’s request CDT or, as the case may be, the relevant CDT
Affiliate, shall record the license(s) granted pursuant to this Agreement in any
territory anywhere in the world where LEP Devices or Finished Products
containing them are sold by the Licensee and where relevant law or practice
makes the same desirable in order to protect either of the parties or the
Patents. Licensee shall meet all costs and expenses incurred by CDT and any CDT
Affiliate in discharging their obligations in accordance with this Clause 5.3.

 

6. Intellectual Property and Proceedings

 

  6.1 The Licensee shall ensure that any member of the Licensee’s Group and any
Approved Joint Venture taking the benefit of any rights licensed by CDT under
this Agreement shall grant to the CDT Group a royalty free, irrevocable licence
of any Relevant Technology for the full natural life of the technology in
question, such licence being a licence to use the Relevant Technology solely for
the purposes of research and development within the CDT Group.

 

  6.2 CDT may not sub-license the Relevant Technology which is the subject of
the licence referred to in Clause 6.1.

 

  6.3 The Licensee shall, at the expense of CDT, take all such steps as CDT may
reasonably require to assist CDT and the CDT Group in maintaining the validity
and enforceability of the Patents and shall promptly inform CDT:

 

  (a) if any claim is made or threatened against the Licensee by any third party
that the exercise by the Licensee of any rights granted under this Agreement by
CDT constitutes an infringement of any Intellectual Property or other rights of
any other person; or

 

21 of 41



--------------------------------------------------------------------------------

  (b) of any actual, threatened or suspected infringement of any Patent which
comes to its notice.

 

  6.4 CDT shall, at its sole discretion, use commercially reasonable efforts to
maintain the validity and enforceability of the Patents.

 

  6.5 The Licensee expressly acknowledges and agrees that the grant of the
License shall not be taken to imply any warranty on the part of CDT or the CDT
Group that any of the Patents can be freely exploited by the Licensee in any
jurisdiction throughout the world.

 

  6.6 CDT represents and warrants that: (i) it has the right to grant the
License, (ii) there are no suits, claims or proceedings pending in any court or
by or before any governmental body or agency with respect to the Patents or
Know-how and (iii) there are no liens or security interests in the Patents or
Know-how.

 

  6.7 If at any time during the term of this Agreement the Licensee shall become
aware of any infringement or threatened infringement of any Patents, the
Licensee shall forthwith give notice thereof to CDT. CDT will take commercially
reasonable steps to enforce its Patents against infringers, at its expense.

 

  6.8 Upon first filing or priority filing, as the case may be, of any patent
application which, if proceeding to grant, would constitute a Patent as defined
in this Agreement (the “Application”), CDT shall (i) promptly advise the
Licensee of the relevant filing number or priority filing number which shall
have been issued by the patent registry in respect of such Application in order
that the Licensee may track the progress of such Application and (ii) upon the
publication thereof or Eighteen (18) months following the filing thereof,
whichever is earlier, CDT shall deliver a copy of the Application to the
Licensee. In the event that CDT shall decide to abandon any such Application,
CDT shall advise the Licensee of its decision to cease prosecution or
maintenance of the same and, in such case, (other than in those instances where
the decision to cease such prosecution is based, in whole or in part, for the
purposes of settling a claim, achieving a cross-licence or in accordance with
the terms of a non-assert or confidentiality agreement, or for some other
commercially reasonable cause) shall permit the Licensee to take an assignment
of such Application. The Licensee shall only be permitted to take such
assignment in the event that any licensee of CDT having the right of first
option to purchase such Application or Patent resulting therefrom from CDT (such
right having been acquired prior to the Effective Date of this Agreement)
elects, in writing, not to exercise such option.

 

22 of 41



--------------------------------------------------------------------------------

  6.9 Each party will promptly notify the other party of any claim alleging that
the manufacture, use or sale of an LEP Device infringes the patent rights of any
third party solely as a result of its use of the technology within the licensed
Patents hereunder. CDT shall control the defence of any such claim at its own
expense. CDT shall take all commercially reasonable action aimed at preventing
such claim from interfering with Licensee’s exploitation of the license rights
granted to it hereunder by CDT.

 

7. Additional Technology Transfer and Support

From time to time during the term of this Agreement following the initial Ninety
(90) day period referenced in Clause 2.6 above, at the written request of
Licensee, CDT shall provide additional Know-how and training services related to
the LEP Devices to Licensee in either U.K. or Japan, provided however that the
maximum number of man weeks or days to be provided by CDT in discharging such
additional training services shall not take more than “***” per annum for the
first and second years after the above-referenced Ninety (90) day period and an
additional “***” per annum for each of the following “***” thereafter. Such
additional training services shall be provided without charge to Licensee,
except that all the out-of-pocket expenses, including travel and accommodation
expenses, incurred by CDT, and all costs and expenses associated with obtaining
all appropriate visas, shall be borne by Licensee. If the Licensee requires any
training services in addition to that described above or wishes to reschedule
any training days between the years that CDT is providing such training, then
the parties shall discuss in good faith the possibility of providing such
training services.

 

8. Cessation of Business

 

  8.1 In the event that:

 

  (a) CDT, CDT Inc. or CDT Holdings is insolvent on a cashflow basis (i.e. is
unable to pay its debts as they fall due); or

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

23 of 41



--------------------------------------------------------------------------------

  (b) any resolution is passed or order made for the winding up or dissolution
of CDT, CDT Inc. or CDT Holdings save for a solvent reorganisation or
reconstruction or amalgamation, the terms of which were previously approved by
CDT, CDT Inc. or CDT Holdings, respectively; or

 

  (c) CDT, CDT Inc. or CDT Holdings reasonably anticipates that an
administration petition will be filed or a receiver, manager or administrator
will be appointed in relation to CDT, CDT Inc. or CDT Holdings; or

 

  (d) CDT, CDT Inc. or CDT Holdings reasonably anticipates that it will cease,
or CDT, CDT Inc. or CDT Holdings threatens to cease, to carry on all or a
substantial part of its business, save for a solvent reorganisation or
reconstruction or amalgamation, the terms of which were previously approved by
CDT, CDT Inc. or CDT Holdings, respectively; or

 

  (e) CDT, CDT Inc. or CDT Holdings proposes or makes a general assignment or an
arrangement or composition with or for the benefit of its creditors;

CDT shall promptly inform the Licensee. In the event that any licensee of CDT
having the right of first option to purchase the Patents from CDT (such right
having been acquired prior to the Effective Date of this Agreement) elects, in
writing, not to exercise such option then the Licensee shall have the option to
enter into good faith negotiations for the purchase of the Patents from CDT on
fair and reasonable terms and conditions and at market value. In the event that
CDT receives such written election it shall promptly notify Licensee to that
effect.

 

  8.2 This Agreement and the licenses granted hereunder shall survive any change
of control (as defined for the purposes of Section 416, Income and Corporation
Taxes Act 1988) of CDT. Any successor or purchaser of CDT shall assume in
writing all rights and obligations under this Agreement.

 

  8.3 Subject to Licensee treating such information as confidential information
in accordance with the provisions of Clause 12, CDT shall give Licensee Thirty
(30) days, or such shorter time period as circumstances dictate, prior written
notice of the execution of any conditional assignment of any of its Patents.

 

  8.4

All rights and licenses granted by CDT to the Licensee are, and shall otherwise
be deemed to be, for the purpose of Section 365(n) of the United States
Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property”

 

24 of 41



--------------------------------------------------------------------------------

 

as defined under Section 101(60) of the Bankruptcy Code. The parties hereto
agree that the Licensee, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of such rights and elections under the
Bankruptcy Code. The parties hereto further agree that, in the event that any
proceeding shall be instituted by or against CDT seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, or composition of it or its debts under any
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking an entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or it shall take any action to authorize any of the foregoing actions, the
Licensee shall have the right to assert and enforce its rights under this
Agreement.

 

9. Accounts

 

  9.1 The Licensee shall keep, and procure that each other member of Licensee’s
Group keeps, true and detailed accounts and records of customer invoices and
books of account, in sufficient detail to enable the amount of all royalties and
other sums due and payable under this Agreement to be determined, and shall
maintain such accounts and records for the period of Six (6) years from the date
of creation of the accounts and records.

 

  9.2 The Licensee shall at the reasonable request of CDT (such requests to be
submitted no more frequently than once in any Twelve (12) month period) allow an
independent royalty auditor to inspect those records and books of account at all
reasonable times during normal business hours and, to the extent that they
relate to the calculation of those royalties and other sums due and payable
under this Agreement, to take copies thereof for the sole purpose of its audit
enquiry. In the course of the audit under this Clause 9.2, CDT shall initially
be permitted to audit the accounts and records for the period of Two (2) years
prior to the date of such applicable audit and shall provide reasonably detailed
comments to the Licensee about the appropriateness of the royalty payment before
requesting the audit on the additional Four (4) years records. In the event that
(i) prior to CDT submitting such request Licensee’s accounting of royalties
contained no material error, and (ii) such request relates to records and books
of account which were created in excess of Two (2) years prior to the date of
submission of that request, CDT shall reimburse Licensee for those costs which
Licensee reasonably incurs in retrieving the relevant books and records from
storage.

 

25 of 41



--------------------------------------------------------------------------------

  9.3 Inspections under Clause 9.2 shall be carried out at CDT’s expense.
However if the audit proves that Licensee’s accounting of royalties resulted in
an underpayment by more than Five Percent (5%) of the sums actually due, the
cost of such inspection shall be borne by the Licensee. Any underpayment or
overpayment proven as a consequence of such audit shall be paid or reimbursed,
as the case may be, within Thirty (30) days of the date on which the written
results of the relevant audit are supplied to both parties.

 

  9.4 For the avoidance of doubt:

in the case of an overpayment Licensee may elect to receive a credit (equal to
the sum overpaid), such credit to be offset against future royalties falling due
and owing under this Agreement

 

  9.5 The provisions of this Clause shall remain in full force and effect
notwithstanding the termination of this Agreement until the settlement of all
possible claims of CDT hereunder.

 

10. Duration and Termination

 

  10.1 The provisions of this Agreement and the licences granted under it,
having come into force on the date hereof, shall (subject to the following
provisions of this Clause) continue in force until the last of the Patents has
ceased to be in force.

 

  10.2 CDT may forthwith terminate this Agreement by written notice to the
Licensee if:

 

  (a) any royalties or other sums payable hereunder are in arrears for Sixty
(60) days following Licensee’s receipt of CDT’s written demand therefor;

 

  (b) save as is expressly permitted in accordance with the provisions of Clause
14.2, Licensee (or, in relation to that member only, any other member of
Licensee’s Group) shall without CDT’s prior written consent sell, assign or part
with a proportion, but not all, of its business relating to the exploitation of
the CDT Patents;

 

  (c)

control (as defined for the purposes of Section 416, Income and Corporation
Taxes Act 1988) of the Licensee (or, in relation to that member only, any other

 

26 of 41



--------------------------------------------------------------------------------

 

member of Licensee’s Group) shall be transferred to any person or persons other
than a financial institution or a company which is listed on the Tokyo Stock
Exchange.

 

  10.3 If the Licensee and the other members of the Licensee’s Group are
permanently exiting the LEP display business or wish to terminate this Agreement
without cause, the Licensee may terminate this Agreement by giving Twelve
(12) months’ written notice at any time. The Licensee acknowledges that it will
be obliged to pay the greater of the actual royalty payment due pursuant to
Clause 4 and the Minimum Royalty due in respect of the period covered by such
notice.

 

  10.4 Either party may forthwith terminate this Agreement by written notice to
the other if:

 

  (a) the other party has committed any breach of any of its obligations under
this Agreement (other than a breach of Clause 12) and (in the case of a breach
which is capable of remedy) has failed to remedy the same within the period of
Sixty (60) days after receipt of written notice giving full particulars of the
breach and requiring it to be remedied; or

 

  (b) an encumbrancer takes possession, or a receiver is appointed, of any of
the property or assets of the other party; or

 

  (c) the other party becomes subject to an administrative order or makes any
voluntary arrangement with its creditors (within the meaning of the Insolvency
Act 1986) or anything analogous to the foregoing under the law of any other
jurisdiction occurs in relation to that other party; or

 

  (d) the other party goes into liquidation (except for the purposes of
amalgamation or reconstruction and in such manner that the company resulting
therefrom effectively agrees to be bound by or assume the obligations imposed on
that other party under this Agreement);

 

  (e) or any analogous event to the foregoing under the law of any jurisdiction
occurs in relation to the other party.

 

  10.5 For the purposes of Clause 10.4(a), a breach shall be considered capable
of remedy if the party in breach can comply with the provision in question in
all respects other than as to the time of performance (provided that time of
performance is not of the essence).

 

27 of 41



--------------------------------------------------------------------------------

  10.6 For the avoidance of doubt the rights to terminate this Agreement given
by this Clause 10 shall not prejudice any other right or remedy of either party
in respect of the breach concerned (if any) or any other breach.

 

  11. Effects of Termination

 

  11.1 On termination of this Agreement for any reason:

 

  (a) the Licensee shall cease to use, either directly or indirectly, the
Patents (unless and to the extent expired) and the Know-how;

 

  (b) the Licensee shall consent to the cancellation of any formal licence
granted to it, or of any recording of it in any register, in relation to any of
the Patents and/or Know-how;

 

  (c) subject as provided in this Clause 11, and except in respect of any
accrued rights, neither party shall be under any further obligation to the
other; and

 

  (d) the provisions of Clause 12 shall continue in force in accordance with
their terms, notwithstanding termination of this Agreement for any reason.

 

  11.2 All obligations of either party under this Agreement which are expressed
to or by implication are intended to survive its termination shall continue
thereafter.

 

  11.3 If this Agreement is terminated for any reason (other than by reason of
Licensee’s termination for cause) any licence granted pursuant to Clause 6.1
shall continue in full force and effect until the end of the natural life of the
technology covered by such licence at the relevant time.

 

 

11.4

“***”

 

12. Confidentiality

 

12.1 Subject to Clause 12.2, neither party shall, at any time during the Term or
within Ten (10) years from the date of any termination of this Agreement,
disclose to any other person, or use for any purpose except as contemplated by
this Agreement, either the terms of this Agreement

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

28 of 41



--------------------------------------------------------------------------------

or any information concerning this Agreement or which has been disclosed by
either party to the other under or in connection with this Agreement including,
for the avoidance of doubt, Know-how, and each party shall use its best
endeavours to keep that information confidential (whether it is marked as such
or not).

 

12.2 Any information which is disclosed by either party to the other under this
Agreement may be:

 

  (a) disclosed by either party to:

 

  (i) any governmental or other authority or regulatory body; or

 

  (ii) any other person, to the extent required by law; or

 

  (iii) the Commission under the Securities and Exchange Act of 1934 (as
amended, and the rules and regulations of the Commission promulgated
thereunder), where such disclosures are reasonably considered advisable by law.

 

 

(iv)

independent legal counsel of the other party for the purpose set forth in Clause
4.11 above or for a similar purpose as set forth in “***”; or

 

  (b) disclosed by either party to:

 

  (i) any actual or potential legitimate sub-licensee, customer or supplier of
that party, or any person carrying out research or development on its behalf; or

 

  (ii) any employee of that party or any other member of the CDT Group or
Licensee’s Group (as appropriate) or of any of the persons mentioned in
sub-Clause (b)(i) above,

to the extent strictly necessary for the purposes of (as may be relevant) the
manufacture, sale of, or any other dealings in, the LEP Devices or Finished
Products, or to any potential permitted transferee of this Agreement to the
extent necessary for the purpose of enabling such person or entity to make a
reasonably well informed decision whether to accept such transfer, subject in
each case to the party in question first obtaining and providing the other party
with a copy of a written undertaking, in favour of the non-disclosing party,
from the person in question, as nearly as practicable in the terms of this
Clause, to keep the information confidential and to use it only for the purposes
for which the disclosure is made; or

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

29 of 41



--------------------------------------------------------------------------------

  (c) used by either party for any purpose, or disclosed by either party to any
other person, to the extent only that any part of the information in question is
at the date of this Agreement or at any time after that date through no direct
or indirect fault of that party becomes public knowledge, provided that in doing
so that party does not disclose any part of the information in question which is
not public knowledge.

 

  (d) disclosed (i) by CDT or a CDT Group member to the employees, agents,
attorneys, or consultants of CDT or a CDT Group member, or (ii) by Licensee or
Licensee’s Group to the employees, agents, attorneys, or consultants of Licensee
or Licensee’s Group, in either case for the purpose of exercising, performing or
enforcing a party’s rights and obligations under this Agreement or for the
purpose of understanding actual or potential rights and obligations under this
Agreement or as part of the due diligence review of either CDT, a member of the
CDT Group, the Licensee or the Licensee’s Group.

 

13. Force Majeure

 

13.1 Neither party shall be deemed to be in breach of this Agreement, or
otherwise be liable to the other, by reason of any delay in performance or
non-performance of any of its obligations under this Agreement to the extent
that such delay or non-performance is due to any cause beyond its reasonable
control including but not limited to any strike, lockout or other form of
industrial action (an “Event of Force Majeure”).

 

13.2 The party affected by the Event of Force Majeure shall immediately give the
other party written notification of the nature and extent of the Event of Force
Majeure and the parties shall enter into bona fide discussions with a view to
alleviating its effects or to agreeing upon such alternative arrangements as may
be fair and reasonable.

 

14. Nature of Agreement

 

  14.1 CDT shall be entitled to perform any of the obligations undertaken by it
and to exercise any rights granted to it under this Agreement through any member
of the CDT Group, from time to time, provided that any act or omission of any
such member of the CDT Group shall, for all the purposes of this Agreement, be
deemed to be the act or omission of CDT.

 

30 of 41



--------------------------------------------------------------------------------

  14.2 Neither this Agreement nor any of the rights and powers created herein
may be assigned, in whole or in part, by either party hereto without the prior
written consent of the other party, except that either CDT or Licensee, as the
case may be, may transfer this Agreement (i) by way of assignment or novation to
any member of the CDT Group or any Affiliate of Licensee, as the case may be, or
(ii) by way of assignment or novation to any purchaser or other successor in
title (whether by way of a flotation, initial public offering, reorganisation,
amalgamation or otherwise) of all or substantially all of its relevant business.
Notwithstanding the foregoing, in the event of an assignment or novation of this
Agreement to any purchaser or other successor in title of all or substantially
all of Licensee’s relevant business, no such assignment or novation shall take
place:

 

  (a) where the purported assignee or novatee, in CDT’s reasonable opinion, is a
direct competitor of, or is an entity which is hostile to, CDT or a CDT Group
member;

 

 

(b)

unless Licensee or the purported assignee or novatee shall pay to CDT the
non-refundable assignment fee of “***” and,

 

  (c) in the event of a novation or assignment to a purchaser or successor in
title other than a member of Licensee’s Group, all rights and licenses of
Licensee’s Group under this Agreement shall terminate immediately upon such
assignment or novation being effected.

 

  14.3 Subject to Clauses 2.2, 2.3, 14.1 and 14.2 this Agreement is personal to
the Licensee who shall not assign, mortgage, charge (otherwise than by floating
charge) or (except as expressly provided herein) sub-license any of its rights
hereunder or sub-contract or otherwise delegate any of its obligations
hereunder, except with the written consent of the other party (which shall not
be unreasonably withheld or delayed).

 

  14.4 Nothing in this Agreement shall create, or be deemed to create, a
partnership, or the relationship of principal and agent, between the parties.

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

31 of 41



--------------------------------------------------------------------------------

  14.5 Each party to this Agreement respectively warrants and represents to each
other that:

 

  (a) it has all requisite power, authority and legal right to enter into,
consummate and perform this Agreement and the transactions contemplated hereby.
All transactions contemplated by this Agreement and any instrument or agreement
referred to herein to which it is or shall be a party have been duly authorized
by all corporate and other required actions, and this Agreement constitutes and
such instruments and agreements when duly executed and delivered will constitute
the legal, valid and binding obligations of the warranting party, enforceable in
accordance with their respective terms; and,

 

  (b) the execution, delivery or performance by the warranting party of this
Agreement or any instrument or agreement referred to herein to which it is or
shall be a party, does not violate or will not violate or conflict with any
provisions of its organizational documents, by-laws or of any statute,
governmental regulation, order, judgment, decree, agreement, indenture or any
other instrument applicable to it.

 

  14.6 Save in respect of any breach of the provisions of Clauses 2.1 through
2.4 and Clause 12, neither party shall be liable to the other for any indirect
or consequential losses, damages, costs or expenses incurred by reason of any
duty at common law or under any statute, or any representation (other than
fraudulent misrepresentation), or any term hereof, whether express or implied by
statute, collaterally or otherwise, nor for any loss of profit, business,
goodwill, anticipated savings or contracts, however the same may arise and
whether occasioned by the negligence, breach of contract or otherwise of a party
hereto, its servants or agents or otherwise, which arises out of or in
connection with this Agreement or any rights or obligations arising hereunder.

 

  14.7 The Licensee hereby agrees to indemnify and keep indemnified CDT and the
CDT Group, from time to time, their servants and agents from and against all
actions, claims, costs and demands which may be brought or made against CDT
and/or the CDT Group, from time to time, and all losses, damages, costs and
expenses of any kind suffered by CDT and/or the CDT Group, from time to time, of
whatever nature and howsoever arising whether in negligence or otherwise in
connection with any LEP Device or Finished Product manufactured by or on behalf
of the Licensee or any member of Licensee’s Group.

 

32 of 41



--------------------------------------------------------------------------------

  14.8 To the extent permitted by law, the maximum aggregate liability of CDT
and the CDT Group, from time to time, under or in connection with this
Agreement, whether in contract, tort, negligence, breach of statutory duty or
otherwise shall be limited to:

 

 

(a)

in respect of those claims which shall have arisen on or before the Fourth
(4th) anniversary of the Effective Date, the sum of “***”; and,

 

 

(b)

in respect of claims which shall have arisen after the Fourth (4th) anniversary
of the Effective Date, the greater of “***” and “***”.

 

  14.9 Each party acknowledges that it has entered into this Agreement in
reliance only upon the express representations, warranties and promises
specifically contained or incorporated in this Agreement and, save as expressly
set out in this Agreement, neither party shall have any liability to the other
in respect of any other representation, warranty or promise made prior to the
date of this Agreement unless it was made fraudulently.

 

15. Governing Law and Jurisdiction

 

15.1 This Agreement shall be governed by and construed in accordance with
English law. The parties agree that in respect of matters arising out of or in
connection with this Agreement:

 

  (i) the High Court of Justice, London, England shall have exclusive
jurisdiction for the purposes of hearing and determining any legal proceedings
brought by Licensee or any member of the Licensee’s Group as against CDT or a
CDT Group member; and,

 

  (ii) the courts of Japan shall have exclusive jurisdiction for the purposes of
hearing and determining any legal proceedings brought by CDT or a CDT Group
member as against the Licensee or any member of the Licensee’s Group.

 

  15.2 Any disputes relating to Licensee’s and CDT’s agreement as to the
appointment of a third party expert for the purposes of determining the Relevant
Rate or in connection with the appointment of Independent Counsel in accordance
with the

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

33 of 41



--------------------------------------------------------------------------------

 

provisions of Clause 4.11 shall be referred to and determined by arbitration in
Singapore in accordance with and subject to the provisions of the Arbitration
Rules of the Singapore International Arbitration Centre. The language of the
arbitration shall be English. The decision of the arbitrator shall be final and
binding upon the parties.

 

  15.3 Unless expressly provided in this Agreement, no term of this Agreement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a party to it.

 

16. Notices

 

  16.1 Any notice to a party under this Agreement shall be in writing signed by
or on behalf of the party giving it and shall, unless delivered to a party
personally, be left at, or sent by prepaid first class post, prepaid recorded
delivery, or facsimile to the address of the party as set out in the preamble to
this Agreement or as otherwise notified in writing from time to time in
accordance with this Clause 15.1.

 

  16.2 Except as referred to in sub-Clause 16.3, a notice shall be deemed to
have been served:

 

  (a) at the time of delivery if delivered personally;

 

  (b) Ninety Six (96) hours after posting; or

 

  (c) Two (2) hours after transmission if served by facsimile on a business day
prior to 15:00 hours (local time) or in any other case at 10:00 hours (local
time) on the business day after the date of despatch.

If the deemed time of service is not during normal business hours in the country
of receipt, the notice shall be deemed served at or, in the case of faxes, 2
hours after the opening of business on the next business day of that country.

 

  16.3 The deemed service provisions set out in sub-Clause 16.2 do not apply to:

 

  (a) a notice served by post, if it is returned to the sender as undelivered or
if there is a national or local suspension, curtailment or disruption of postal
services which affects the collection of the notice or is such that the notice
cannot reasonably be expected to be delivered within Ninety Six (96) hours after
posting; and

 

34 of 41



--------------------------------------------------------------------------------

  (b) a notice served by facsimile, if, before the time at which the notice
would otherwise be deemed to have been served, the receiving party informs the
sending party that the notice has been received in a form which is unclear in
any material respect, and, if it informs the sending party by telephone, it also
despatches a confirmatory facsimile as to this fact within Two (2) hours of
receipt (as contemplated by Clause 16.2(c)).

 

  16.4 In proving service it will be sufficient to prove:

 

  (a) in the case of personal service, that it was handed to the party or
delivered to or left in an appropriate place for receipt of letters at its
address;

 

  (b) in the case of a letter sent by post, that the letter was properly
addressed, stamped and posted; or

 

  (c) in the case of facsimile, that it was properly addressed and despatched to
the number of the party.

 

  16.5 A party shall not attempt to prevent or delay the service on it of a
notice connected with this Agreement.

 

17. Further assurance

After this Agreement has been signed by both parties, each party shall execute
such documents and take such steps as the other party may reasonably require to
fulfil the provisions of and to give to each party the full benefit of this
Agreement.

 

18. Waiver

 

  18.1 The rights, powers and remedies conferred on any party by this Agreement
and remedies available to any party are cumulative and are additional to any
right, power or remedy which it may have under general law, this Agreement or
otherwise.

 

  18.2 Any party may, in whole or in part, release, compound, compromise, waive
or postpone, in its absolute discretion, any liability owed to it or right
granted to it in this Agreement by any other party or parties without in any way
prejudicing or affecting its rights in respect of that or any other liability or
right not so released, compounded, compromised, waived or postponed.

 

35 of 41



--------------------------------------------------------------------------------

  18.3 No single or partial exercise, or failure or delay in exercising any
right, power or remedy by any party shall constitute a waiver by that party of,
or impair or preclude any further exercise of, that or any right, power or
remedy arising under this Agreement or otherwise.

 

19. Exclusion of warranties

 

  19.1 CDT does not give and nothing contained in this Agreement shall be
construed as:

 

  (a) a warranty or representation by it as to the validity or scope of any
patents or patent applications licensed hereunder;

 

  (b) a warranty or representation that any patent applications licensed
hereunder will proceed to grant;

 

  (c) a warranty or representation by CDT as to the volume or quality of LEP
Devices which may be manufactured through the use of the Patents;

 

  (d) a warranty or representation that LEP Devices can be freely exploited by
the Licensee or any other member of Licensee’s Group and that any manufacture,
sale, use, marketing or other disposition of LEP Devices as contemplated
hereunder will be free from infringement of any Intellectual Property of third
parties;

 

  (e) conferring by implication, estoppel or otherwise, upon the Licensee or any
other member of the Licensee’s Group, any licence or other right under any
patent rights or other Intellectual Property except for the licenses and rights
expressly granted hereunder; or

 

  (f) a representation or warranty as to the efficacy or usefulness of the
Patents or Know-how or that they will produce LEP Devices of satisfactory
quality or fit for the purpose for which the Licensee or any other member of the
Licensee’s Group intended.

 

20. Severance

To the extent that any provision of this Agreement is found by any court or
competent authority to be invalid, unlawful or unenforceable in any
jurisdiction, that provision shall be deemed not to be a part of this Agreement,
it shall not affect the enforceability of the remainder of this Agreement nor
shall it affect the validity, lawfulness or enforceability of that provision in
any other jurisdiction.

 

36 of 41



--------------------------------------------------------------------------------

21. Announcements

The parties shall make a joint announcement within Thirty (30) days of the
signature of this Agreement. The text of such announcement shall be agreed by
the parties and it shall not be made public until such agreement is reached.
Notwithstanding the foregoing, this Clause 21 shall not apply to the extent that
an announcement is considered advisable in connection with reports filed with
government authorities in Japan and the US Commission under the Securities and
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder. Where such announcement is reasonably
required, the parties will request confidential treatment to the extent
permissable In addition, the parties will use their reasonable endeavours to
promote LEP technology for the duration of this Agreement.

 

22. Non-Solicitation

Neither the Licensee nor any member of Licensee’s Group or, from time to time,
any of its direct or indirect Holding Companies or any of their Subsidiaries on
one hand, nor CDT or any member of the CDT Group, on the other hand, may at any
time during this Agreement or for a period of Twelve (12) months from the expiry
or termination of this Agreement engage, employ or utilise in any capacity, the
services of or introduce to another employer either temporarily or permanently,
directly or indirectly any person employed by such other party or its group. If
either party breaches this Clause, it shall pay to the other party a sum
equivalent to the five times the new annual starting salary and benefits of the
person concerned.

 

23. Entire Agreement

This Agreement sets out the entire agreement and understanding between the
parties in respect of the subject matter of this Agreement and it may not be
modified except by an instrument in writing signed by the duly authorised
representatives of the parties.

 

37 of 41



--------------------------------------------------------------------------------

Schedule 1

The Patents

“***”

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

38 of 41



--------------------------------------------------------------------------------

Schedule 2

Schedule of Initial Technical Support

“***”

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

39 of 41



--------------------------------------------------------------------------------

Appendix 1

Form of Undertaking

“***”

 

--------------------------------------------------------------------------------

***

CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

40 of 41



--------------------------------------------------------------------------------

Signed by

  

for and on behalf of

                                            /s/ David Fyfe

Cambridge Display Technology

  

Limited

  

in the presence of:

  

Signature of witness:

   /s/ Frank T Nickell

Name:

   Frank T Nickell

Address:

   Kelso & Company, 320 Park Aveniue, NY 10022

Occupation:

   Banker

Signed by

  

for and on behalf of

                                            /s/ K. Nakae

Sumitomo Chemical Co., Ltd.

  

in the presence of:

  

Signature of witness:

   /s/ Y. Wakemi

Name:

   Y. Wakemi

Address:

   29-1, Shinkawa 2-Chome, Cho-ku, Tokyo 104-8260 Japan

Occupation:

  

 

41 of 41